         Case 4:18-cv-00083-CDL Document 176 Filed 02/24/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,                           *

                       Plaintiff,                    *
v.                                                       Case No. 4:18-cv-83 (CDL)
                                                     *
AFLAC, INCORPORATED, WILLIAM
LAFAYETTE AMOS JR., SAMUEL W.                        *
OATES, DANIEL P. AMOS, and CECIL
CHEVES,                                              *

                       Defendants.                   *


                                         JUDGMENT

       Pursuant to this Court’s Order dated February 24, 2020, and for the reasons stated

therein, JUDGMENT is hereby entered in favor of Defendants. Plaintiff shall recover nothing of

Defendants.    The injunction previously entered in favor of William Lafayette Amos Jr. shall

remain in effect.   Defendants shall also recover costs of this action.

       This 24th day of February 2020.

                                              David W. Bunt, Clerk


                                              s/ Timothy L. Frost, Deputy Clerk
